  4:21-cr-03042-JMG-CRZ Doc # 24 Filed: 04/19/21 Page 1 of 1 - Page ID # 24




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                         4:21MJ3046

    vs.
                                                        ORDER
JAVIER HERNANDEZ-ROMANO,

                 Defendants.


     IT IS ORDERED:

     1)    The motion of Toni Wilson to withdraw as counsel of record for
           Defendant, (Filing No. 23), is granted.

     2)    Defendant’s newly retained counsel, David Tarrell, shall promptly
           notify Defendant of the entry of this order.

     3)    The clerk shall delete Toni Wilson from any future ECF notifications
           herein.

     April 19, 2021.
                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
